DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  In addition, acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy has been filed in parent Application No. 16/718,225, filed on December 18, 2019.

Oath/Declaration
Oath/Declaration as filed on September 14, 2021 is noted by the Examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 11,151,930. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the independent claims, mentioned above, are substantially the same.
The following is an example for comparing claim 1 of this application and respective claim 10 of U.S. Patent No. 11,151,930:
Instant Application
U.S. Patent No. 
11,151,930
Claim 1
Claim 10
A display panel, comprising: a display region comprising a first display region and a second display region surrounding at least a part of the first display region; the display region comprises a plurality of pixels comprising first pixels located in the first display region; wherein the first display region comprises light-transmission region; wherein the display panel further comprises: a base substrate, and a plurality of first signal lines and a plurality of second signal lines located on the base substrate, wherein the first pixels are electrically connected to the plurality of first signal lines and the second signal lines respectively, the plurality of first signal lines are arranged in a column direction and extend in a row direction, and the plurality of second signal lines are arranged in the row direction and extend in the column direction;
The electroluminescent display panel of claim 1,
and wherein an orthographic projection of at least one of the plurality of first signal lines and the plurality of second signal lines, passing through the first display region, on the base substrate is a folded-line shape.
wherein a shape of an orthographic projection of the first signal line and the second signal line passing through the photosensitive device arranging region on the base substrate is a folded-line shape.


Independent claim 1 of the instant application teaches “A display panel, comprising: a display region comprising a first display region and a second display region surrounding at least a part of the first display region; the display region comprises a plurality of pixels comprising first pixels located in the first display region; wherein the first display region comprises light-transmission region; wherein the display panel further comprises: a base substrate, and a plurality of first signal lines and a plurality of second signal lines located on the base substrate, wherein the first pixels are electrically connected to the plurality of first signal lines and the second signal lines respectively, the plurality of first signal lines are arranged in a column direction and extend in a row direction, and the plurality of second signal lines are arranged in the row direction and extend in the column direction; and wherein an orthographic projection of at least one of the plurality of first signal lines and the plurality of second signal lines, passing through the first display region, on the base substrate is a folded-line shape”.  However, it would have been obvious to one of ordinary skill in the art to remove the further limitations “orthographic projections of the plurality of first signal lines and the plurality of second signal lines on the base substrate have overlap areas, and in the photosensitive device arranging region, a plurality of overlap areas are located in an orthographic projection of one first pixel on the base substrate” since omitting the further limitations do not prevent the display panel from functioning properly, and the claim is in “comprising” format indicating other elements could be added.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  In particular, claim 23 recites limitations “the adjacent first pixels” in third, fourth, ninth, and tenth lines of the claim, but the limitations are unclear at least because there is insufficient antecedent basis for the above limitations in the claim given that the claim uses term “the adjacent first pixels” for a first time without previously reciting the term in the claim or in a claim from which claim 23 depends, which even further creates lack of clarity in regard to exactly what adjacent first pixels are being referred to.  Therefore, Examiner suggests the limitations should be amended, without adding new matter, in a manner that resolves the antecedent basis issue.  Accordingly, any claims dependent on claim 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, based on same above reasoning.

Potentially Allowable Subject Matter
Claim 1 would be allowable if rewritten to overcome applicable double patenting rejection(s) indicated above, because for claim 1 the prior art references of record do not teach the combination of all element limitations as presently claimed.  In addition, claims 2-22, and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome applicable double patenting rejection(s) indicated above and if rewritten in independent form including all of the limitations of the base claim and any intervening claims because for each of claims 2-22 and 25, in light of their dependency on their respective independent claim, the prior art references of record do not teach the combination of all element limitations as presently claimed.  Moreover, claims 23 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome applicable rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) 2nd paragraph, and double patenting rejection(s) indicated above and if rewritten in independent form including all of the limitations of the base claim and any intervening claims because for claims 23 and 24, in light of their dependency on their respective independent claim, the prior art references of record do not teach the combination of all element limitations as presently claimed.  Moreover, claim 26 is allowable, because for claim 26 the prior art references of record do not teach the combination of all element limitations as presently claimed.

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure and include the following:
Kim et al., U.S. Patent Application Publication 2020/0019804 A1 as English translation of WO/2018/147661 (hereinafter Kim I) teaches an electronic device having a display and a first driver driving a first pixel group and a second driver driving a second pixel group, wherein the display is arranged over a fingerprint sensor, and wherein the electronic device further includes a controller that applies an enable signal only to the first pixel group to enable the first driver to emit light when a finger touch a fingerprint sensing area corresponding to the fingerprint sensor, so that the amount of consumed current may be reduced.
Zeng et al., U.S. Patent Application Publication 2019/0037063 A1 (hereinafter Zeng) teaches a suitable display panel that improves screen ratio of an electronic device.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDUL-SAMAD A ADEDIRAN whose telephone number is (571)272-3128.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABDUL-SAMAD A ADEDIRAN/Primary Examiner, Art Unit 2621